Title: George Divers to Thomas Jefferson, 6 May 1819
From: Divers, George
To: Jefferson, Thomas


          
            Dr sir
            Farmington 6th May 1819
          
          Understanding that you do not abound in asparagus this spring, I send you a part of what we cut this morning,   My health is improving very fast but I am not able to get my feet  into my shoes, I have however Road over my Farms twice within the last three days
          Our peas are very backward this year, we shall expect you will come and partake of the first dish, of which I shall give you notice, in the mean time we should be  glad you would come up at any time when you go to the university and take a family dinner with us, with sincere respect
          
            I am Dr sir Yr. friend
            George Divers
          
        